Case 4:19-cv-00164-TWP-DML Document 103 Filed 03/11/21 Page 1 of 5 PageID #: 652



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 JASON JONES,                                         )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )      No. 4:19-cv-00164-TWP-DML
                                                      )
 DAVID MILLSPAUGH, JAMEY NOEL,                        )
 Individually and in his official capacity as Clark   )
 County Sheriff, TERESA K. BRADY,                     )
 LIFESPRING, INC., and CHARLESTOWN                    )
 PRIMARY CARE, LLC,                                   )
                                                      )
                               Defendants.            )

                      ORDER DENYING MOTION TO CONSOLIDATE

        This matter is before the Court on a Motion to Consolidate cases filed by Plaintiff Jason

 Jones ("Mr. Jones"). On July 26, 2019, Mr. Jones filed the instant civil rights case pursuant to 42

 U.S.C. § 1983 alleging that the David Millspaugh ("Nurse Millspaugh"), Jamey Noel, ("Sheriff

 Noel"), Teresa K. Brady, Lifespring, Inc., and Charlestown Primary Care, LLC, (collectively the

 Defendants) acted unreasonably in response to his serious medical needs. In particular, Mr. Jones

 argues that during a 5-day detention in the Clark County Jail ("the Jail"), the Defendants

 implemented and maintained a policy of medical care that is objectively unreasonable in serving

 the needs of pretrial detainees at the Jail. (Dkt. 1.) On February 2, 2021, Mr. Jones filed a new

 action, Jason Jones v. Cecilia Thomas, Mary Miller, Katie Harrod, Rebecca Redden, Eric

 Galloway, William Rice, Rusty Jones, Retha Boley, Tyler Dalfonso, Jamey Noel, in his official

 capacity as Clark County Sheriff, Erica Stoffregen, Rebecca Bower, R. Beals, E. Helton, Alex

 Billings, Zach Brown, Carol McCollum, Kristopher Harrod, and Matthew Lemme, Case No. 4:21-

 cv-00020-JMS-DML, ("Jones v. Thomas"), asserting civil rights claims arising under the same

 detention at issue in this case. Sheriff Noel (the only party named as a defendant in both cases)
Case 4:19-cv-00164-TWP-DML Document 103 Filed 03/11/21 Page 2 of 5 PageID #: 653



 and Nurse Millspaugh, oppose the motion. (Dkt. 100.) The other Defendants have not filed a

 response to the Motion to Consolidate. For the following reasons, the Motion to Consolidate, (Dkt.

 99), is denied.

                                 I.     THE TWO COMPLAINTS

        The two complaints arise from the same factual circumstances. Mr. Jones was arrested on

 February 2, 2019, and during booking at the Jail he reported that he suffered from chronic illnesses.

 From February 2 to February 7, 2019, when he was taken to the hospital, Mr. Jones interacted with

 jail staff, mental health staff, and medical staff while his health allegedly deteriorated.

        In his complaint in this action, Mr. Jones alleges that Sheriff Noel, Nurse Millspaugh, social

 worker Teresa Brady, medical care provider Clarksville Primary Care, LLC, and mental health

 care provider Lifespring, Inc., failed to provide adequate medical care to him through their

 individual actions or due to unconstitutional policies or practices. (See Dkt. 1.)

        In Jones v. Thomas, Mr. Jones alleges constitutional deprivations by employees of the Jail

 related to the conditions of his confinement and a policy claim that Sheriff Noel allowed inmates

 to be housed under inhumane conditions, understaffed the Jail, and failed to adequately train his

 employees. Mr. Jones contends that he was unaware of the claims against the Defendants in the

 second suit until discovery in this action was underway.

        Discovery in this action closed on March 8, 2021 (ten days after Mr. Jones filed his reply),

 the dispositive motions deadline is April 8, 2021, and this matter is scheduled for a final pretrial

 conference on August 18, 2021 and trial on September 13, 2021. Jones v. Thomas is a brand new

 case in which service has not yet been accomplished, no answers to the Complaint have been

 served, and no initial disclosures have been served.




                                                   2
Case 4:19-cv-00164-TWP-DML Document 103 Filed 03/11/21 Page 3 of 5 PageID #: 654



                                       II.   DISCUSSION

        Federal Rule of Civil Procedure 42(a)(2) allows the court to consolidate actions if they

 "involve a common question of law or fact." Consolidation is permitted as a matter of convenience

 and economy for both parties and the court. Hall v. Hall, 138 S. Ct. 1118, 1126 (2018). "By far

 the best means of avoiding wasteful overlap when related suits are pending in the same court is to

 consolidate all before a single judge." Blair v. Equifax Check Servs., Inc., 181 F.3d 832, 839 (7th

 Cir. 1999).

        In opposing the Motion to Consolidate, Sheriff Noel and Nurse Millspaugh argue that the

 Defendants in this case will be prejudiced because the two cases are in different stages of trial

 readiness. (Dkt. 100 at 3.) The current action has been pending for a year and a half during which

 thousands of pages of documents have been exchanged between Jones and the various defendants,

 numerous depositions have been completed and a summary judgment ruling was recently issued.

 (Dkt. 98.) In addition, the present action’s case management deadline for filing an amended

 complaint has expired. (Dkt. 100 at 4.) They argue consolidation would prejudice the Defendants

 in the instant action by delaying the case management deadlines and would prejudice the

 defendants in Jones v. Thomas by requiring them to complete discovery and prepare dispositive

 motions by April 8, 2021.

        In response to Jones' contention that he was unaware of the claims against the defendants

 in Jones v. Thomas, Sheriff and Nurse Millspaugh assert that Jones –

        ignores that the identity of the individual officers on duty while Jones was
        incarcerated was disclosed as early as November 18, 2019 in Defendant’s Initial
        Disclosures and as late as February 28, 2020 in Defendant Sheriff Jamey Noel’s
        Answers to Plaintiff’s First Set of Interrogatories. [See Exhibit A and B,
        respectively]. Further, the Plaintiff deposed Cecelia Thomas, a defendant in the
        Jones v. Thomas matter, on November 9, 2020 in the instant action, but yet did not
        seek to file his claim against her for another 3 months.

 (Dkt. 100 at 5.)

                                                 3
Case 4:19-cv-00164-TWP-DML Document 103 Filed 03/11/21 Page 4 of 5 PageID #: 655



        In his reply, Mr. Jones agrees that subjecting the new defendants to the upcoming and

 expired deadlines in this case would be unfair. However, he asserts the economical solution to this

 potentiality is to enter a new case management plan that includes a short discovery period and

 new filing deadlines.

        When determining whether it would be appropriate to consolidate two cases, a “significant

 factor” is the “state of case preparation and discovery in each action.” See 8 James W. Moore,

 Moore's Federal Practice § 42.10[5][b] (3d. ed. 2006). After all, consolidation will cause “delay”

 when “there is a considerable difference in trial readiness. The Court recognizes that "the fact that

 the actions are at different stages of trial preparation does not preclude consolidation

 automatically.'" Miller Brewing Co. v. Meal Co., 177 F.R.D. 642, 644 (E.D. Wis. 1998) (quoting

 9 Charles Alan Wright & Arthur R. Miller, Federal Practice and, Procedure § 2383). However,

 under the circumstances presented in this case, the Court finds that the benefits of consolidation

 are outweighed by the concerns noted by Sheriff Noel and Nurse Millspaugh. The risk of

 inconsistent rulings on discovery is minimal because the same Magistrate Judge is assigned on

 both cases. Had Jones filed such a motion earlier in these proceedings, consolidation might be

 appropriate. Despite any common question of law or fact between the two cases, the Court does

 not believe significant judicial resources will be saved by consolidating Case No. 4:21-cv-00020-

 JMS-DML into Case No. 4:19-cv-00164-TWP-DML. Accordingly, the Motion is denied.

                                       III.   CONCLUSION

        For the reasons stated above, the Motion to Consolidate, (Dkt. 99), is DENIED.

        SO ORDERED.

 Date: 3/11/2021



                                                  4
Case 4:19-cv-00164-TWP-DML Document 103 Filed 03/11/21 Page 5 of 5 PageID #: 656



 DISTRIBUTION:

 Laura Elizabeth Landenwich
 ADAMS LANDEWICH WALTON, PLLC
 laura@justiceky.com

 Katherine Elizabeth Tapp
 KIGHTLINGER & GRAY LLP
 ktapp@k-glaw.com

 R. Jeffrey Lowe
 KIGHTLINGER & GRAY, LLP (New Albany)
 jlowe@k-glaw.com

 Ashley Roncevic
 HOLLINGSWORTH ROBERT MEANS, LLC
 aroncevic@hrmlaw.com

 Jaime L. Meyer
 HOLLINGSWORTH ROBERT MEANS, LLC
 jmeyer@hrmlaw.com

 Jeffrey D. Roberts
 HOLLINGSWORTH ROBERT MEANS, LLC
 jroberts@hrmlaw.com

 Nicholas J. Davis
 O'BRYAN BROWN & TONER
 davisn@obtlaw.com

 Tracy S. Prewitt
 O'BRYAN BROWN & TONER
 tprewitt@obtlaw.com




                                      5
